DETAILED ACTION

Claims 1-10 are examined and pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a communication unit configured to communicate with an external device and a control unit configured to control first communication in which the communication apparatus operates as a client and second communication in which the communication apparatus operates as a server. in communication using the communication unit in claim 1 and operation unit configured to receive user selection regarding a combination of communication in which the communication apparatus operates as a client and communication in which the communication apparatus operates as a server in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8, 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mastenbrook et al. (U.S. 2014/0064260 A1, hereinafter “Mastenbrook”) in view of Gilson et al. (U.S. 2017/0251440 A1, hereinafter “Gilson”).

 	As to claims 1, 9 and 10, Mastenbrook discloses a communication apparatus (Figure 1) comprising: 
 	one or more processors: and a memory storing instructions which, when the instructions are executed by the one or more processors (para. [0021]; discloses “The WMCD 12 may be a programmable device that includes memory (not shown) for storing executable software/firmware for performing any of the methods described herein and one or more processors (not shown) for executing the software/firmware. “), cause the communication apparatus to function as: 

 	a control unit configured to control first communication in which the communication apparatus operates as a client and second communication in which the communication apparatus operates as a server (para. [0023]; discloses “The mode in which the WISD 14 creates its own wireless network is referred to as a server mode. The mode in which the WISD 14 joins an independent wireless network as a client is referred to as client mode.), in communication using the communication unit, 
 	wherein, when executing a connection operation of each communication in order to control the first communication and the second communication in parallel (para. [0023]; discloses “The mode in which the WISD 14 creates its own wireless network is referred to as a server mode. The mode in which the WISD 14 joins an independent wireless network as a client is referred to as client mode. One or both of these modes may be active at the same time.”), 
 	However, Mastenbrook does not disclose the control unit matches a termination timing of the connection operation of the first communication and a termination timing of the connection operation of the second communication.  
 	In an analogous art, Gilson discloses the control unit matches a termination timing of the connection operation of the first communication and a termination timing of (para. [0041]; discloses “The timing unit 116 can determine the first timing information based on the second timing information received from the second device 124. For example, the second timing information can specify a time for reduced functionality, default functionality, and/or enhanced functionality of the second device 124. The first timing information can be set as the same as the second timing information or otherwise be calculated based on the second timing information. For example, start times, end times, time durations, periodicity and/or other information related to reduced functionality, default functionality, and/or enhanced functionality can be set by identifying corresponding information in the second timing information. As another example, an offset can be determined and added to or subtracted from the second timing information to determine the first timing information. The first timing information and the second timing information can be set as the same to synchronize the first device 102 and the second device 124. The first timing information and the second timing information can be different by an offset to synchronize the first device 102 and the second device 124.” This citation shows the first device comparing the timing information associated with the sending data to another device and timing information associated with receiving information from nodes by the first device )
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mastenbrook by comparing timing information from first and second transmissions as taught by Gilson in order to help synchronization of the first device and second device (Gilson, para. [0041])

 	As to claim 5, Mastenbrook-Gilson discloses the communication apparatus according to claim 1, wherein the control unit controls the termination timing of the connection operation of the first communication by changing at least one of a time-out period that indicates when a time-out occurs in a single connection trial and a trial count that indicates the number of times of connection trials to be performed (Gilson, para. [0041]; discloses “start times, end times, time durations, periodicity and/or other information related to reduced functionality, default functionality, and/or enhanced functionality can be set by identifying corresponding information in the second timing information. As another example, an offset can be determined and added to or subtracted from the second timing information to determine the first timing information. The first timing information and the second timing information can be set as the same to synchronize the first device 102 and the second device 124. The first timing information and the second timing information can be different by an offset to synchronize the first device 102 and the second device 124. For example, the second timing information can be relevant to and/or determined by the second device 124. The second timing information can be determined in the same or similar way as the first timing information (e.g., except determined by the second device 124)”).  

 	As to claim 8, Mastenrbook-Gilson discloses the communication apparatus according to claim 1, further comprising - 30 -10201305US01/P220-0044US an operation unit configured to receive user selection regarding a combination of communication in which the communication (Mastenbrook, para. [0043]; discloses “The application may prompt the user on selection of one of these devices whether the user wishes to connect to the WISD 14 device in client mode or server mode.”).  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mastenbrook in view of Gilson in further view of Taniguchi (U.S. 2013/0163051 A1, hereinafter “Taniguchi”).

 	As to claim 6, Mastenbrook-Gilson does explicitly disclose the communication apparatus according to claim 1, however Mastenbrook-Gilson does not explicitly disclose the apparatus wherein the first communication is communication using an FTP protocol in which the communication apparatus operates as a client.  
 	In an analogous art, Taniguchi discloses the apparatus wherein the first communication is communication using an FTP protocol in which the communication apparatus operates as a client (para. [0037]; discloses “the digital camera 100 performs the client processing using functions of a file transfer protocol (FTP) client.”).  
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mastenbrook-Gilson by using FTP protocol to transmit data to the external apparatus as taught by Taniguchi in order to use a well-known transmission protocol to increase ease of communicating with a number of devices and reduce possible errors.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mastenbrook in view of Gilson in further view of Nakamura et al. (U.S. 7,457839 B2, hereinafter “Nakamura”).

 	As to claim 7, Mastenbrook-Gilson discloses the communication apparatus according to claim 1, however Mastenbrook-Gilson does not explicitly disclose the apparatus wherein the second communication is communication using an HTTP protocol in which the communication apparatus operates as a server.  
 	In an analogous art, Nakamura discloses the apparatus wherein the second communication is communication using an HTTP protocol in which the communication apparatus operates as a server (column 17, lines 14-29; discloses “image forming apparatus 1 embedding the Web server function according to the present invention, furthermore, in a case of providing the option application 200 by mounting the memory card 116, such as the detachable SD card, to the image forming apparatus 1, the Web page management module 21 confirms the existence of the option application 200 at the predetermined intervals. When it is determined that the option application 200 exists, an execution of the Web page function 25 can be conducted to refer to and set the setting information with respect to the option application 200. When it is determined that the option application 200 does not exist, instead of executing the Web page function 25, the not-registration handler 225 is conducted, so that the setting information (parameters) of the option application 200, which does not exist, cannot be referred to and set by the HTTP request.”).  
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mastenbrook-Gilson by using HTTP protocol to transmit data to the external apparatus as a server function as taught by Nakamura in order to use a well-known transmission protocol to increase ease of communicating with a number of devices connected to the internet.

Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

 	Jhanji et al. (U.S. 2018/0027070 A1), discloses a method wherein content of nearby devices acting as servers are presented to be interfaced with at a device acting as a client over a peer-to-peer direct wireless network. Any of the devices can act as a client, a server, or both, concurrently. Once connected, the client device can retrieve, present, interact and operate on the contents of the servers. The content(s) may be presented in the form of an interactive document, a filesystem volume, and/or an API, 
 	
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE CHACKO whose telephone number is (571)270-3318.  The examiner can normally be reached on Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JOE CHACKO/Primary Examiner, Art Unit 2456